MEMORANDUM **
W.T. Ballard and Phillip Tussing appeal from the district court’s grant of summary judgment in favor of Sam Patrick and Clatsop County on their 42 U.S.C. § 1983 claim. The facts are known to the parties and will not be repeated here.
Ballard and Tussing alleged that two provisions of a Clatsop County Board of Commissioners’ Resolution and Order facially violate the First Amendment. The first challenged provision prohibits profane, abusive, or slanderous speech during the public comment portion of Board meetings. The second challenged provision requires persons who wish to speak during the public comment period to reveal their *585intended topic and to agree to abide by the rules governing the public comment period. As we have previously held, city and county board meetings are limited public fora in which speech regulations “must be reasonable and viewpoint neutral, but that is all they need to be.” Kindt v. Santa Monica Rent Control Bd., 67 F.3d 266, 270-71 (9th Cir.1995). Accordingly, the district court properly granted summary judgment on the facial claims.
The district court properly granted summary judgment on the Fourth Amendment claim. See U.S. v. Crawford, 323 F.3d 700, 718 (9th Cir.2003) (“It is clear that a search conducted pursuant to a valid consent is constitutionally permissible.”).
The district court also properly granted summary judgment on the Equal Protection claim.
Ballard and Tussing have waived their argument that Patrick and the County abridged their First Amendment rights. See Kohler v. Inter-Tel Technologies, 244 F.3d 1167, 1182 (9th Cir.2001) (holding that issues raised in a brief which are not supported by argument may be deemed abandoned).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.